 HESS OIL VIRGIN ISLANDS CORP.23Hess Oil Virgin Islands Corporation and Virgin IslandsAmalgamated Workers Union,ASIU, AFL-CIO.Case 24-CA-3149July 24, 1973DECISION AND ORDEROn August7, 1972,Administrative Law Judge'Ralph Winkler issued the attached Decision in thisproceeding.Thereafter,General Counsel filed excep-tions and a supporting brief,Charging Party filed ex-ceptions and a supporting brief,and Respondent fileda brief in support of the Administrative Law Judge'sDecision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.2as their use during a lockout is subject to a morestringent examination. Actions taken by an employerduring a lockout cannot be justified by an assertionthat these same measures were taken during a strike.In the instant case, there is nothing in the record toindicate any legitimate business interests which wouldjustifya lockout with continuing operations.Respondent's vice president, Robert Wright, did testi-fy that he had been threatened several times withdanger to his business. However, the threats wereanonymous and cannot be attributed to the Unionbased on the evidence shown. Further, the Respon-dent has offered no evidence to prove that its opera-tion is seasonal or in any way subject to serious harmdue to a cessation of operations. The allegations as tothreatsofreprisalandpotentialdanger toRespondent's business are nebulous at best, and it isdifficult to understand how these "limited businessinterests" could outweigh the detriment which wouldinure to the Union as a result of the lockout.For these reasons, we would find violations of Sec-tion 8(a)(1) and (3).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and hereby is, dismissedin its entirety.MEMBERS FANNING AND JENKINS, dissenting:For the reasons stated in the dissenting opinions inOttawa Silica 3andInter-Collegiate,4we dissent.In addition we cannot accept Chairman Miller'sconcurring opinion in which he correctly emphasizesthe need to balance the Employer's legitimate busi-nessinterests in the use of replacements against thepossible discouragement of union membership whichmay result. We agree that, if the Employer's actionsare not deemedinherently destructiveof important em-ployee rights (thereby constitutinga per seviolation ofSection 8(a)(1) and (3), then this balancing test shouldbe applied. The Chairman, however, seems to aban-don his own test, choosing rather to resolve the con-flictinthismanner:Sincethepossiblediscouragement of union membership is no greaterduring the lockout than that which could have result-ed during the strike, then no violation should befound. In our judgment this simply begs the issue. Theuse of temporary replacements during a strike is per-mitted under legal principles long since settled, where-1The title of"Trial Examiner"was changed to "Administrative LawJudge" effective August19, 19722We affirm the conclusions reached by the Administrative Law Judge, butnote that he did not deal specifically with the issue of the effect on the legalityof Respondent's lockout of its utilization of supervisory and administrativepersonnel to perform production work during the lockout General Counseland Charging Party contend,inter aha,that such a utilization of personnelconstitutes an improper and illegal use of temporary replacements,citingInland TruckingCo and WesleyMeilahn,Co-partners d/b/a Oshkosh Ready-Mix Co, et al,179 NLRB 350 affd.sub nom Inland Trucking Co v N L R B,440 F 2d 562(C.A. 7, 1971),cert.denied 404 U S. 858(1971). InOttawa SilicaCompany,197 NLRB 449, and inInter Collegiate Press, Graphic Arts Divi-sion-SargentWelch Scientific Co.,199 NLRB No 35, a majority of thisBoard made clear that the utilization of temporary replacements to continueoperations during an otherwise lawful lockout does not,per se,constitute aviolation of the Act.Members Kennedy and Penello, consistent with their positions inOttawaSilicaandInter Collegiate Press,have examined the record here and, findingno evidence of antiunion motivation,find no violation of the Act ansing outof the use of temporary replacementsChairman Miller would adopt without change the decision of the Adminis-trative Law Judge.In his view,as in that of the Administrative Law Judge's(see In I of his Decision),theGeneral Counsel has not placed in issueRespondent's use of temporary replacements dunng what has now beenfound by all Board Members to have constituted a lockout. TheInlandTruckingtheory was neither alleged in the complaint nor litigated at thehearing.Were he to reach that issue,however, Chairman Miller would stillfind no violationChairman Miller indicated inOttawa Silica,and in greater detail inInterCollegiate Press,that he believes the law to require that in each case, evenin the absence of specific proof of antiunion motivation,the Board carefullybalances the employer's legitimate interests in the use of replacements againstthe possible discouragement of union membership which may result, beforearriving at a determination as to whether the Act has been violated Here,during the lockout,the Employer merely utilized the same nonunit employeesin the identical manner as had prevailed during the stoke. The Charimanwould not find the possible discouragement of union membership ansingtherefrom any greater or more significant than that which conceivably couldhave resulted from the concededly legitimate use of such personnel duringthe period when the curtailment of operations had been due to the strike.Accordingly,he joins his colleagues in dismissing the complaint herein.3 197 NLRB 4494 199 NLRB No. 35.205 NLRB No. 3 24DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASERALPH WINKLER, Trial Examiner: Upon charges filed bythe aforenamed Union, the General Counsel of the Nation-al Labor Relations Board issued a complaint on April 12,1972, alleging violations of Section 8(a)(1) and (3) of theAct. Respondent's answer denies the alleged violation anda hearing was held on June 19-20, 1972.Upon the entire record in the case, including my observa-tion of the demeanor of witnesses and upon considerationof briefs, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Virgin Islands corporation engaged inthe refinery of oil, with its principal office and place ofbusiness in St. Croix, U.S. Virgin Islands. During the pastyear Respondent made purchases and sales outside the Vir-gin Islands exceeding $50,000, respectively. Respondent ad-mits, and I find, that it is engaged in commerce withinSection 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDVirgin Islands Amalgamated Workers Union, ASIU,AFL-CIO,herein called the Union,is a labor organizationwithin Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe Union represents a bargaining unit of some 400 em-ployees at Respondent's St. Croix refinery, and on Decem-ber 1, 1971, Respondent and the Union opened negotiationsfor a renewal contract. At least 16 bargainingsessions wereheld, in addition to numerous informal communicationsbetween the parties. Further meetings were held under theauspices of the Honorable Melville Stevens, Commissionerof Labor for the Virgin Islands; and the Governor of theVirgin Islands also appointed a factfinding panel whichconducted threemeetingswith the parties. The partiessigneda collective-bargaining agreement on April 12, 1972.On or about January 16, 1972, all unit employees concert-edly ceased work and went out on strike, with an imple-mentingpicket line, in support of the Union's contractdemands. Negotiations were at an impasse at the time. Byletters datedMarch 9 and 11, 1972, the Union advisedRespondent that the employees desired to return to work.Respondent refused such request; its position was that theemployees would not be allowed to return until an agree-ment was reached and a contract signed. The parties didreach agreement on April 12, 1972, as indicated above, andon April 14 Respondent informed all employees to reportfor work on Monday, April 17. The impasse had continuedthroughout the strike and lockout period,and it is alsostipulated that Respondent did not hire anyreplacementsduring that time.Without claiming that Respondent otherwise violated theAct or that it was motivated unlawfully, the General Coun-sel contends that Respondent nevertheless violated Section8(a)(1) and (3) of the Act by declining the Union's March1972 request for reinstatement.Respondent asserts that its refusal to take back the strik-ers until contract negotiations were concluded was a bar-gaining lockout privileged underAmerican Ship Building Co.vN.L.R.B.,380 U.S. 300 (1965). In addition to other con-tentions Respondent further asserts that the physical plantwould have been exposed to damage and a possibility ofemployee takeover had Respondent permitted the strikersto return to work before the parties resolved their contractdifferences.A lockout "is not an unfair labor practice simply becauseit isused by an employer to bring pressure to bear in supportof his bargaining position after an impasse in bargainingnegotiations has been reached."Ottawa Silica Company,197NLRB 449. Even the absence of an impasse is not crucial"in determining the legality of a lockout."Newspaper Driv-ers & Handlers' Local No 372 [Detroit Newspaper PublishersAssociation] v. N. L.R.B,404 F.2d 1159, 1161 (C.A. 6,1968),cert. denied 395 U.S. 923. Here, as inDarling & Co.,171NLRB 801, 803, there is "no specific evidence" or even aclaim by the General Counsel, "of any intent by the Re-spondent to discourage union activity or to avoid its bar-gainingobligation."The General Counsel contends that the case at bar doesnot involve a lockout but a refusal to take back strikers.'With all respect for the General Counsel and the ChargingParty, I, nevertheless, have no question in applying estab-lished principles to the facts of this case. Simply stated, thereis a bargaining lockout admittedly untainted by union ani-mus or refusal to bargain or by any other Respondent con-duct bearing adversely on the lawfulness of the lockout. Theaforementioned authorities are controlling in this context,and I see no reason to consider Respondent's additionaldefenses or otherwise to prolong this Decision. I concludethat Respondent has not violated the Act in the respectsalleged, and I accordinglyissuethe following recommend-ed:ORDER2It ishereby ordered that the complaint herein be dis-missed.1The hearing in this matter was conducted by the General Counsel solelyon the theory that "once the employees go out on strike which they have aright to do and they make an unconditional offer to return to work they areentitled to come back to work With or without a contract"2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes